DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2001/0035535, previously cited) in view of Muth et al (WO 2009/046960, see provided translation).
Regarding claim 1, Hayashi teaches a cutting apparatus comprising: a chuck table (33) that holds a workpiece ([0019]); a cutting unit (5) that subjects the workpiece, which is held on the chuck table, to cutting by rotating a cutting blade (54; [0021]) while supplying cutting water 
Regarding claim 2, Hayashi, as modified, teaches all the limitations of claim 1 as described above. Hayashi further teaches the rinsing water is supplied when rotation of the cutting blade is stopped ([0029]; note that the intended timing of the rinsing water does not limit the claimed apparatus and therefore the apparatus of Hayashi must only be capable of performing the function to meet the claim).
Regarding claim 4, Hayashi teaches a cutting apparatus comprising: a chuck table (33) that holds a workpiece ([0019]); a cutting unit (5) that subjects the workpiece, which is held on the chuck table, to cutting by rotating a cutting blade (54; [0021]) while supplying cutting water to the workpiece ([0022]; note that the water supply is an intended function of the apparatus and does not limit the claimed structure); and a machining feed unit (3) that subjects the chuck table and the cutting unit to machining feed relative to each other ([0018]), wherein the cutting unit includes a spindle (56) with a cutting blade (54) mounted thereon (fig 3) for rotation, a spindle housing (53) that rotatably supports the spindle ([0021]), a blade cover (570) that is attached to the spindle housing and covers the cutting blade (fig 3), a cutting water supply nozzle (573a) that supplies cutting water to the cutting blade ([0022]), and a blade monitor (6) configured to monitor a cutting edge of the cutting blade ([0029]), wherein the blade monitor includes a light emitting section (602) with a first end face and a light receiving section (603) with a second end face, and further wherein the first end face faces the second end face (fig 4, 
Regarding claim 5, Hayashi, as modified, teaches all the limitations of claim 4 as described above. Hayashi further teaches the rinsing water is supplied when rotation of the cutting blade is stopped ([0029]; note that the intended timing of the rinsing water does not 
Regarding claim 7, Hayashi, as modified, teaches all the limitations of claim 1 as described above. Hayashi further teaches the cutting blade defines a plane (vertical plane formed by blade 54 in fig 5) that creates a first area on a first side of the plane and a second area on a second side of the plane, wherein the first and second areas are on opposite sides of the plane; and the recessed portion is completely located on the first side of the plane (fig 4; element 602 as modified by Muth to have a recessed portion as described in the rejection of claim 1 above is located completely on a first side of the plane defined by the blade). 
Regarding claims 8-10, Hayashi, as modified, teaches all the limitations of claims 1 and 4 as described above. Hayashi does not teach a specific diameter of the recessed portion or the ring members. However, it has been held that the recitation of relative dimensions does not patentably distinguish from the prior art when a device having the claimed dimensions would not perform differently from the prior art device (MPEP 2144.04 IV A). Further, applicant has provided no showing of criticality to the claimed diameter. Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrive at a diameter of between 1 and 3 mm for the recessed portion and ring members in the device of Hayashi, for the purpose of providing an appropriately sized liquid area for cleaning the end faces of the blade monitor. 
Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi and Muth as applied to claims 1 and 4 above, and further in view of Ide et al (US 2011/0165823, previously cited).
Regarding claims 3 and 6, Hayashi, as modified, teaches all the limitations of claims 1 and 4 as described above. Hayashi does not teach the rinsing water including diluted fluoric acid or a surfactant. Ide teaches a rinsing liquid including diluted fluoric acid or a surfactant ([0056]). It is obvious to select a known material based on its suitability for its intended use (MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include diluted fluoric acid or a surfactant to the rinsing water of Hayashi, as these materials are known as being suitable for cleaning after machining operations as taught by Ide ([0055-0056]).
Response to Arguments
Applicant's arguments filed 21 Sep 2021 have been fully considered but they are not persuasive. Applicant argues that Hayashi does not teach a recessed portion or a ring member defining the recessed portion with the tube directly connected to the ring member. However, as detailed in the rejection above, the newly cited Muth reference is provided to teach these limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar cutting apparatuses and monitors are cited, including those which rinse the measuring device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723